CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 1 of 9




           EXHIBIT 1
       CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 2 of 9




     STATE OF MINNESOTA                                                     DISTRICT COURT

     COUNTY OF DAKOTA                                           FIRST JUDICIAL DISTRICT


 Michael Armstrong,

                    Plaintiff,

 V.                                                              SUMMONS

     Capital One Bank (USA), N.A.,                         Court File No.

                    Defendant.

 THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S)

1.        YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

          Plaintiff s Complaint against you is attached to this summons. Do not throw these

          papers away. They are official papers that affect your rights. You must respond to

          this lawsuit even though it may not yet be filed with the Court and there may be no

          court file number on this summons.

2.        YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.

         You must give or mail to the person who signed this summons a written response

          called an Answer within 20 days of the date on which you received this Summons.

         You must send a copy of your Answer to the person who signed this summons

          located at:

           WALKER & WALKER LAW OFFICES, PLLC
           ATTN: Kimberly Zillig
           4356 Nicollet Avenue South
           Minneapolis, MN 55409


3.       YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

         response to the Plaintiff s Complaint. In your Answer you must state whether you



                                           Page 1 of 2
     CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 3 of 9




      agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff

      should not be given everything asked for in the Complaint, you must say so in your

      Answer.

4.    YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

      RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

      SUMMONS. If you do not Answer within 20 days, you will lose this case. You

      will not get to tell your side of the story, and the Court may decide against you and

      award the Plaintiff everything asked for in the complaint. If you do not want to

      contest the claims stated in the complaint, you do not need to respond. A default

      judgment can then be entered against you for the relief requested in the complaint.

5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do

      not have a lawyer, the Court Administrator may have information about places

      where you can get legal assistance. Even if you cannot get legal help, you must still

      provide a written Answer to protect your rights or you may lose the case.

6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be

      ordered to participate in an alternative dispute resolution process under Rule 114 of

      the Minnesota General Rules of Practice. You must still send your written response

      to the Complaint even if you expect to use alternative means of resolving this

      dispute.

 Date: February 2, 2021                       /s/Kimberlv Zillig
                                              Andrew C. Walker #392525
                                              Kimberly Zillig #278129
                                              Walker & Walker Law Offices, PLLC
                                              4356 Nicollet Avenue South
                                              Minneapolis, MN 55409
                                              (612) 824-4357
                                              Attorneys for Michael Armstrong



                                        Page 2 of 2
    CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 4 of 9




STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF DAKOTA                                             FIRST JUDICIAL DISTRICT


Michael Armstrong,

               Plaintiff,
                                                             COMPLAINT
m
                                                       Court File No.
Capital One Bank (USA), N.A.,

               Defendant.


    1. Plaintiff Michael Armstrong ("Armstrong") pleads the following claims based on

       violations of the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 et

       seq., by Capital One Bank (USA), N.A. ("Capital One").

    2. Capital One harassed Armstrong by repeatedly calling his cell phone using a

       robodialer, an act strictly prohibited by the TCPA.

                        VENUE, PARTIES, AND JURY TRIAL

    3. Armstrong is a natural person residing in Dakota County.

    4. Capital One is a national association that regularly conducts business in

       Minnesota and Dakota County specifically.

    5. Venue is proper because Capital One regularly conducts business in Dakota

       County, and because the claims at issue in this case occurred in and harmed a

       person living there.

    6. Armstrong demands a jury trial to the extent available under US Const. Amend. 7.




                                        Page 1 of 5
CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 5 of 9




           THE TELEPHONE CONSUMER PROTECTION ACT

7. As more Americans began carrying cellular telephones in the 1990s, Congress

   sought to limit the potential for constant harassment posed by telemarketers and

   "automatic telephone dialing systems"— commonly called "robodialers."

8. The TCPA was enacted to this end. Among other abusive actions, the TCPA

   prohibits anyone from calling a cell phone using a robodialer, an automated voice,

   or a pre-recorded message.

9. Despite the protections afforded by the TCPA, industry practices remain

   relatively unchanged. Robodialing continues to increase dramatically year-over-

   year, and robodialing is estimated to now comprise half of all cell phone calls in

   the United States. See Brian Fung, "Report: Americans got 26.3 billion robocalls

   last year, up 46 percent from 2017." Wall Street Joumal, January 29, 2019.

                                      FACTS

10.Capital One routinely calls Armstrong on his cell phone attempting to collect

   debt.

11.Capital One places these calls to Armstrong using a robodialer, an artificial voice,

   or both.

12.When answering these robodialed calls, Armstrong immediately heard either a

   recorded, automated voice or a long pause of dead air. This pause indicates

   Capital One's robodialer calling Armstrong, and then connecting to a live

   operator at Capital One within a few seconds of answering.

13.These factors, paired with the frequency of the calls, strongly suggest that Capital

   One was calling Armstrong's cell phone using a robodialer.




                                    Page 2 of 5
CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 6 of 9




14.Capital One did not have Armstrong's consent to use these electronic means to

    call his cell phone.

15.Armstrong also explicitly revoked any consent to be called on his cell phone by

    sending a letter to Capital One on or about September 14, 2020. See letter

   attached as EXHIBIT A.

16.Despite this explicit revocation, Capital One continued to robodial Armstrong's

   cell phone.

17.Following his revocation, Capital One placed robodialed collection calls to

   Armstrong on at least (but not limited to) 107 subsequent occasions.

18.Capital One disregarded his revocation of consent and willfully continued to

   contact Armstrong with impunity using a prohibited automatic telephone dialing

   system.

        COUNT I: TELEPHONE CONSUMER PROTECTION ACT

19.Armstrong incorporates all other allegations as if set forth herein in full.

20. The TCPA bans using robodialers and artificial voices to call cell phones absent

   the consumer's explicit consent:

         It shall be unlawful for any person within the United States ... to make any
         call (other than a call made for emergency purposes or made with the prior
         express consent of the called party) using any automatic telephone dialing
         system or an artificial or prerecorded voice ... to any telephone number
         assigned to a paging service, cellular telephone service, specialized mobile
         radio service, or other radio common carrier service, or any service for
         which the called party is charged for the call ..'. ." 47 U.S.C. § 227(b)(1).

21. Capital One violated 47 U.S.C. § 227(b)(1) by knowingly calling Armstrong at

   least 107 times on his cell phone using an automatic dialing system and/or an

   artificial, pre-recorded voice without Armstrong's consent.




                                     Page 3 of 5
   CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 7 of 9




   22. Capital One also ignored Armstrong's explicit revocation of consent.

   23. Capital One thus willfully and knowingly violated § 227(b)(1).

   24. Armstrong was stressed and harassed by the frequency of Capital One's calls to

       his cell phone, and by his inability to stop these calls, as is his right by statute.

   25. The TCPA provides the following remedy for its violation:

             "A person or entity may, if otherwise permitted by the law or rules of court
             of a State, bring in an appropriate court of that State (A) an action based on
             a violation of this subsection ... to enjoin such violation, (B) an action to
             recover for actual monetary loss from such a violation, or to receive $500 in
             damages for each such violation, whichever is greater, or (C) both such
             actions. If the court finds that the defendant willfully or knowingly violated
             this subsection or the regulations prescribed under this subsection, the court
             may, in its discretion, increase the amount of the award to an amount equal
             to not more than 3 times the amount available under subparagraph (B) of
             this paragraph." 47 U.S.C. § 227(b)(3).

   26. Armstrong is entitled to actual damages in an amount to be determined at trial or

       statutory damages of $1,500 per each of Capital One's telephone calls violating

       the TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).

                                 RELIEF REQUESTED

Armstrong requests an Order for the following relief

   1. Judgment in favor of Michael Armstrong and against Capital One Bank (USA),

       N.A. for actual damages, or for statutory damages of $1,500 per each telephone

       call violating the TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to

       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.

   3. All other relief the Court deems just and equitable.




                                         Page 4 of 5
   CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 8 of 9




Date: February 2, 2021                      /s/KimbeYlv Zilliz
                                            Andrew C. Walker #392525
                                            Kimberly Zillig #278129
                                            Walker & Walker Law Offices, PLLC
                                            4356 Nicollet Avenue South
                                            Minneapolis, MN 55409
                                            (612) 824-4357
                                            Attorneys for Michael Armstrong



                                   Acknowledgement

Plaintiff, by counsel, acknowledges that Minn. Stat. § 549.211 sanctions can be imposed.

Date: February 2, 2021                      /s/Kimberlv Zillig
                                            Kimberly Zillig #278129




                                      Page 5 of 5
              CASE 0:21-cv-00645-DSD-DTS Doc. 1-1 Filed 03/05/21 Page 9 of 9
~                                                                      EXHIBIT A                                 1

    from: Michael Armstrong

    PO Box 383

    Rosemount, MN 55068



    To: Capital One

    1680 Capital One Drive

    McLean, VA 22102




    To Whom It Concerns,




    My name is Michael Armstrong. My phone number is 6514971578. Please don't call or text me anymore.
    These calls are very stressful, and I am in a time of financial distress.

    If you need to look me up further, the last 4 digits of my social are: 4230, and my birthday is: 02/04/68.

    Please do not call or text any of my references either.

    Signed,                  ~/~                              Date                 Monday, September 14, 2020

                           ~-' (/~
